ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
Stonewin Capital, LP                         )      ASBCA No. 62015
                                             )
Under Contract No. SPE605-18-D-9414          )

APPEARANCES FOR THE APPELLANT:                      Scott M. Heimberg, Esq.
                                                    Amanda 8. Lowe, Esq.
                                                     Akin Gump Strauss Hauer & Feld LLP
                                                     Washington, DC

APPEARANCES FOR THE GOVERNMENT:                     Daniel K. Poling, Esq.
                                                     DLA Chief Trial Attorney
                                                    Howard M. Kaufer, Esq.
                                                     Trial Attorney
                                                     DLA Energy
                                                     Fort Belvoir, VA

                                 ORDER OF DISMISSAL

       By letter dated April 1, 2019, prior to the government filing an answer, appellant
notified the Board that it wished to withdraw this appeal without prejudice. The
government does not object to appellant's request. Accordingly, this appeal is dismissed
from the Board's docket without prejudice.

      Dated: April 8, 2019




                                                    ministrative Judge
                                                 Chairman
                                                 Armed Services Board
                                                 of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 62015, Appeal of Stonewin Capital, LP,
rendered in conformance with the Board's Charter.

      Dated:

                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals